Citation Nr: 1144643	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-42 860	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right shoulder disability.


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to April 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran was scheduled to appear at a Travel Board hearing in May 2011.  He was provided notice of the date and time of the hearing, but failed to appear for the hearing and did not request that it be rescheduled.  According, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2011). 


FINDING OF FACT

A chronic right shoulder disability was not present in service, arthritis of the right shoulder was not manifested within one year after the Veteran's discharge from service, and the Veteran's current right shoulder disability is not etiologically related to the Veteran's active service.  


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated by active service, and the incurrence or aggravation of arthritis of the right shoulder during such service may not be presumed.  38 U.S.C.A. §§  1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice by letter mailed in September 2008, prior to the initial adjudication of the claim.

The record also reflects that service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

In addition, the Veteran was afforded an appropriate VA examination in July 2009.  The report of this examination is wholly adequate in that it is thorough and fully addresses all medical issues relevant to whether the alleged condition is related to service.  Medical opinion was offered following physical examination of the Veteran, review of the claims folder, and interview of the Veteran.  The Veteran has also been afforded an opportunity for a hearing before a DRO or before the Board, but as noted above, failed to appear for his Travel Board hearing. 

Accordingly, the Board will address the merits of the Veteran's claim.  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 




Analysis

A review of the STRs reflects treatment for a right shoulder problem in October 1976.  At the time, the Veteran reported right shoulder tightness and pain radiating into his neck.  He was assessed as having a strained muscle with spasms.  There was no subsequent in-service treatment for or a diagnosis of a right shoulder disability.  In April 1978, the Veteran underwent a separation examination.  At that time, he did not report any disability of the right shoulder, and his right shoulder was found to be normal on clinical evaluation.  

There is no evidence suggesting that the Veteran manifested arthritis of the right shoulder within one year after his discharge from service.  

A review of the post-service medical evidence shows that the Veteran first complained of right shoulder problems in 2002-well after his separation from active service.  At that time he was diagnosed as having recurrent right shoulder dislocations, and underwent a Magnuson-Stack procedure on the shoulder in August 2002.  A July 2002 private treatment record reflects that the Veteran first dislocated his right shoulder a year prior to treatment.  He reported a second dislocation in April 2002 while play fighting, and the most recent dislocation occurred while cleaning an elevator and reaching over his head.  At no time during this treatment did the Veteran report any in-service injury or continued right shoulder problems since service.  

The Veteran also received treatment at the VA Medical Center.  A review of treatment notes of record shows that the Veteran receives periodic treatment for his right shoulder pain.  The Veteran has even reported to VA treating personnel that the onset of his right shoulder pain was in 2002, but had originally hurt it in the military and it kept coming out of socket.  There is no VA Medical Center evidence of record indicating that the Veteran's right shoulder disability was a result of his active service 

Of record is a July 2008 statement from the Veteran's colleague indicating that he recalled the Veteran having pain in his right shoulder during his post-service employment, mostly when raising his arm above his head.  Also of record is a December 2008 statement from the Veteran's wife.  She recalled him complaining of shoulder pain and aching during service, and he told her that he fell in a fox hole during night training.  She further stated that he continued to complain of shoulder pain up until his 2002 surgery.  

In July 2009, the Veteran was afforded a QTC examination.  The examiner reviewed the claims file and noted the Veteran's history in detail.  He reported the onset of his pain as being in 1975, but denied any injury or trauma.  The Veteran described constant pain in the right shoulder, but denied any current treatment.  He was noted to have undergone a right shoulder surgery in 2002.  Following physical examination, the examiner diagnosed the Veteran as having right-shoulder pain and scar, status-post surgery.  He subjectively had pain and recurrent dislocation, and objectively had surgical changes on X-ray, scar, guarding, and decreased range of motion.  The examiner opined that the Veteran's current right shoulder disability was less likely than not related to his military service.  In so opining, the examiner noted that there was only one STR entry related to a right shoulder strain.  He further discussed no recurrence of right shoulder complaints during service or any treatment for 26 years following service.  The examiner noted that the in-service injury was unrelated to the injury incurred in 2002, and there was no interval documentation of any dislocation or injury to the right shoulder following service.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence of record in the form of the Veteran's correspondence to VA and his statements to various medical providers, as well as the statement of his wife. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In this case, he is competent to assert he has had right shoulder pain since treatment for a right shoulder strain during service.  His wife is certainly competent to state that she remembers the Veteran complained of right shoulder pain following a fall into a fox hole during service.  Nonetheless, there is no diagnosed disability of the right shoulder that has been related to service by a medical professional.  The diagnosed disability of the right shoulder has been affirmatively found to be unrelated to the alleged in-service injury as described by the Veteran.  The QTC examiner's opinion in July 2009 is essentially uncontroverted medical opinion evidence against the claim.  It is supported by a clear rationale and reference to the established facts.  The examiner accepts the Veteran's account of his in-service injury as a premise, yet explains why this alleged injury did not lead to the current right shoulder disability.  The Board finds this medical opinion to be competent probative evidence against the claim. 

While the Veteran and his wife are competent to state that he fell into a fox hole during service, their lay statements are found to be not credible as to the existence of continuous right shoulder symptomatology since service.  The record is completely devoid of treatment records prior to 2002 for any right shoulder problems/dislocations.  Moreover, the history reported by the Veteran for clinical purposes does not support the proposition that the Veteran has had continuous right shoulder symptoms since service.  Therefore, the Board concludes that the preponderance of the evidence establishes that there was no continuity of symptomatology from the time of injury to the initial of diagnosis many years later. 

The July 2009 opinion is afforded considerable weight in the determination that the Veteran's current right shoulder disability is not related to his in-service right shoulder strain.  It was based on a full review of the Veteran's claims file.  In the examination report, the physician summarized the Veteran's relevant in-service and post-service medical history, to include the lack of evidence of any treatment for a right shoulder disability between separation from active service and years thereafter, with an intercurrent injury from 2001 to 2002, and when viewed in context, the physician's opinion is accompanied by a sufficient explanation.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting a veteran's position); Lee v. Brown, 10 Vet. App. 336, 338 (1997) (an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).  The Board finds this opinion to be highly credible and probative of the issue of nexus, or the lack thereof. 

While the Board has considered the other medical evidence of record, it finds it less probative as to the issue of the etiology of the current right shoulder disorder.  The relevant treatment notes do not include an actual opinion as to whether the in-service injury was the cause of the current right shoulder disability.  Of note, in 2002, the Veteran reported the first dislocation as being in 2001, and it was subsequently dislocated due to play fighting and cleaning.  This also diminishes the Veteran's credibility in his statements of continuity of symptomatology regarding his right shoulder disability.  

Accordingly, based on the evidence and analysis above, the Board finds the criteria for service connection for a right shoulder disorder are not met; the claim must therefore be denied. 

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 


ORDER

Entitlement to service connection for a right shoulder disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


